Fourth Court of Appeals
                                 San Antonio, Texas
                                      February 25, 2019

                                     No. 04-18-00023-CR

                                   Casey Lane DAWSON,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                        ORDER

Sitting:      Sandee Bryan Marion, Chief Justice
              Marialyn Barnard, Justice (not participating)
              Patricia O. Alvarez, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.


                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court